 In the Matter of Q.-F WHOLESALERS, INC.,. EMPLOYER AND PETITIONERandINTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, LOCAL No. 676,A. F. or L., UNIONCase No. 4-R31-38.-Decided August 8,19419DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before John H.Garver, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer requests a unit of all employees at its Camden,New Jersey, warehouse, excluding supervisors., InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Local No. 676, A. F. of L., herein called the Teamsters,contends that the unit should be limited to all truck drivers and relieftruck drivers at the Camden warehouse, excluding supervisors.Therehas been no past bargaining history with respect to the Employer'sCamden operations.'The Fmpoyeris engaged in the operation of warehouses in New Jersey,Pennsylvania,Massachusetts,Maryland,and Rhode Island.Only the warehouse at Camden, New Jersey,is involvedin thisproceeding.The operations in Camden were transferredfrom Phila-delphia in October 1948.85 N. L. R. B., No. 105.582 Q-F WHOLESALERS, INC.583The Employer operates a warehouse and distribution point forfrozen foods. Its organization is divided into sales, office, and ware-house departments.There are approximately 21 non-supervisoryemployees in the warehouse department, 11 of whom are truck driverswho distribute the frozen foods to retail stores in New Jersey, Penn-sylvania, and Delaware.2The remainder of the warehouse employeeswork inside the cold storage warehouse.The inside warehouse employees pack, assemble, and check customerorders, and load the delivery trucks, under the supervision of theassistant warehouse manager.They work from 4 p. m. until about1 a. m. on Monday and Friday, and from 11 p. m. until 7 a. m. on Tues-day through Thursday.During the winter, when the trucks arehoused in a garage over the week ends, the inside men go to the garageon their way to work on Monday, and drive the trucks to the ware-house.During the summer, the trucks remain in the vicinity of the-warehouse.The truck drivers work under the supervision of the warehousemanager.3Their workweek starts on Tuesday and ends on Saturday.They work from 7 or 7: 30 a. m., until they finish delivering themerchandise.The drivers pick up the trucks, which are alreadyloaded, in the morning at the warehouse loading platform.Theyreturn to the warehouse, usually between 4 and 5 p. m., where theycheck in, and turn in the money collected and the signed receipts.4 Thedrivers are responsible for the merchandise on the trucks and for themoney collected.Each driver covers a specific geographical area as-signed by the Employer.5Although the drivers generally do not sell'merchandise, they are asked to call on stores along their route to try todispose of any orders which have not been accepted by customers.All warehouse employees are covered by identical fidelity bonds, andall have the same vacation privileges, sick leave, and the right toparticipate in the group insurance and retirement plans.The Board has frequently held that a group of truck drivers mayconstitute a separate appropriate unitsThe question in the instant8The truck drivers are referred to as "outside" employees in the record, and the ware-house employees who work inside the warehouse are called "inside" employees.8The assistant warehouse manager takes over the duties of the warehouse manager duringthe latter's absences.4When the drivers return too late to turn the money into the office, they deposit it inspecified night depositaries.They are supplied with deposit slips and keys to the nightdepositaries for this purpose.8Deliveries of about 3 percent of the orders, those to outlying areas, are made by commoncarriers.Matterof Royal TallowkSoap Co., Inc., 78 N. L. R. B. 834';Matterof Colonial Stores,Inc.,78 N. L. It. B. 1254;Matter of New England. Dressed MeatandWoolCompany,81N.L.'R.'B. 186 ;Matter of National Automatic Fibres, Inc., Findlay Division,81N. L. R. B. 1232.Cf.Matter of Deep Rock, Inc.,83 N. L. It. B., No 108. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase is whether the extent of interchange, alleged by the Employerto exist between the inside warehouse employees and the drivers, de-stroys the identity of the truck drivers as a separate bargaining unit.Although the record reveals that there has been some interchange ofwork between these two groups, the amount of interchange has beeninsubstantial.`Accordingly, we find that it.is not sufficiently greatto affect the identity of the truck drivers as a separate group.8We find that all truck drivers and relief truck drivers employed atthe Employer's Camden, New Jersey, warehouse, excluding super-visors,s' constitute a unit appropriate for'the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted' as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase'-*as,"heard,.and subject to Sections 203:61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employees°The Employer contends that because of vacation periods to be taken by the employeesduring the summer, there will be some interchange of employees. The summer, however, is aslack season, so that it appears improbable that there will be many occasions when driverswill hade.to.assist in-'the'warehouse. 'The Employer has, hired an eextra,dirter to act as arelief manfor those drivers on vacation.The Employer's Camden warehouse manager testi-fied that from September 1948 to June 1949, inside warehousemen have driven trucks about12 times.The"testimony of the Employer's witnesses as to the actual amount of inter-change of employees is conflicting.Moreover, it appears that most of the instances. of inter-change occurred shortly after the Employer moved its. operations from Philadelphia,Pennsylvania, to Camden, when work,in the warehouse was not at peak capacity.Whenan extra driver is needed, and the warehouse is operated to full capacity, the Employerhires a temporary driver to make the deliveries.8We have included truck drivers in. a general warehouse unit where the parties haveagreed on this unit, or where no labor organization sought to represent the drivers in aseparate unit.SeeMatter of Westinghouse Electric Supply Company,83 N. L. R. B.. No.19;Matter of Hooper. MachineWorks—83,N. L. R. B., No. 143.Matter of Astor PackingCompany,80 N. L. It. B. 302, cited by the Employer in its brief as support for its position,The, truck drivers in. that case regularlyspent 50 percent of their,fime on. inside,-work. ,The parties, agree, and..the.record shows, that the warehouse manager and the assistant,.warehouse manager are supervisors,-and should be excludedfrom, the unit. Q-F WHOLESALERS, INC.585on strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local No. 676, A. F. of L.